A child, five years of age, was killed by an automobile owned by one of the defendants and operated by the other. The parents, as administrators, brought an action for damages, and the father sued individually. On the trial the father’s individual action was dismissed. In the action by the administrators, the jury returned a verdict for $20,000. A motion to set the verdict aside was denied, and judgment for the sum of $22,854.35 was entered. Defendants appeal. Judgment reversed on the law and the facts and a new trial granted, costs to abide the event. The only evidence in the case is as to the age of the infant and the respective ages of its parents. The record is barren of any proof upon which a verdict awarding substantial damages could be based. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.